DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation, “the conductive pattern comprises a conductive pad of a predetermined size disposed inside the second area at a position capacitively coupled to the first conductive layer in a direction parallel to the first surface when viewed from above the first surface” as claimed in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mow et al. (Us 201800908116; “mow” hereinafter) in view of Blech et al. (US 20170324135; “Blech” hereinafter) and Shiozaki et al. (US 20180279466; “Shiozaki” hereinafter).
Regarding claim 1, Mow (figs 1-11) discloses an electronic device (10), comprising: a housing (housing formed of sidewalls 12W, rear wall 12R, front cover 150, fig. 8) comprising: a first plate (150), a second plate (12R) facing in a direction opposite to that of the first plate (fig. 8), and a side member (12W) configured to enclose a space between the first plate and the second plate and connected to the second plate or formed integrally with the second plate (fig. 8) and comprising a conductive material (“Housing sidewalls 12W may be formed from metal”, Par. [0053]), wherein a first portion of the side member comprises: a first surface (outer surface of the sidewalls 
Mow does not explicitly disclose a second opening formed on a second surface, having a second size smaller than the first size when viewed from the outside of the housing, and a first conductive layer disposed closer to the third surface rather than the fourth surface, wherein the first conductive layer comprises: a first area comprising a slot and facing the second opening, and a second area formed at a periphery of the first area, a second conductive layer disposed closer to the fourth surface rather than the first conductive layer, a conductive line overlapped with at least a portion of the second area when viewed from above the first conductive layer and disposed between the first conductive layer and the second conductive layer, and a printed circuit board configured to enclose at least a portion of the second area and comprising a plurality of conductive vias configured to electrically connect the first conductive layer and the second conductive layer; and the at least one wireless communication circuit electrically connected to the conductive line.
Blech (fig. 1) teaches a plate (metal plate 140) comprising a first opening formed on the first surface (outer opening of the aperture 141 is formed on the outer surface of the metal plate 140, fig. 1) and having a first size when viewed from the outside of a 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Mow to incorporate an though hole with outer opening having larger size than that of the inner opening, and two conductive layer on the two surface of the PCB connecting through a via hole and a slot on the first area of the first conductive layer as taught by Blech because the horn 
Shiozakia (fig. 3) teaches circuit board (5) comprising  a conductive line (111) disposed between a first conductive layer and the second conductive layer (conductive wires 111 is disposed in between the upper power line or conductive layer 13 and lower power line or conductive layer 19, fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Mow in view of Blech to include a conductive wire or line in between the first and the second conductive layer as taught by Shiozaki because such modification minimizes the size of PCB, and increases PCBs density ,and also provide required impedance to the surrounding wires or lines (Par. [0072]). 
Regarding claim 2, Mow in view of Blech and Shiozaki discloses wherein the slot is configured to be formed in substantially the same size and shape as those of the second opening (transmission area 117 does not have contact layer 114 on the first surface of the board 110 and creates a slot or recess corresponding to the inner opening of the aperture 141, fig. 1, Blech).
Regarding claim 3, Mow in view of Blech and Shiozaki (relied on Blech, fig. 1) discloses wherein the wireless communication circuit (circuitry of the antenna 120) is configured to be disposed at the fourth surface (upper surface) of the printed circuit board (110).

Regarding claim 7, Mow in view of Blech and Shiozaki (relied on Shiozaki, fig. 3) discloses wherein the conductive line (111) is configured to be electrically connected to a designated position of the second area (fig. 3, Par. [0034]).  
Regarding claim 8, Mow in view of Blech and Shiozaki (relied on Shiozaki, fig. 3) discloses wherein the conductive line (111) is configured to be electrically connected to at least a portion of the first conductive layer (19).  
Regarding claim 18, Mow (figs 1-11) discloses an electronic device, comprising: a housing (housing formed of sidewalls 12W, rear wall 12R, front cover 150, fig. 8) comprising: a first plate (150), a second plate (12R) facing in a direction opposite to that of the first plate (fig. 8), and a side member (12W) configured to enclose a space between the first plate and - 61 -0203-2548 (YPF201910-0070/US) the second plate and connected to the second plate or formed integrally with the second plate (fig. 8) and comprising a conductive material (“Housing sidewalls 12W may be formed from metal”, Par. [0053]), wherein a first portion of the side member comprises: a first surface (outer surface of the sidewalls 12W) facing outside the housing, a second surface (inner surface of the sidewalls 12W) facing in a direction opposite to that of the first surface (outer surface of the sidewalls  and at least partially overlapped with the first opening (figs. 9-10) and a channel formed between the first opening and the second opening (a channel is formed between the first opening and the second opening of the aperture 141 which is filled by dielectric); wherein the housing further comprises a first non-conductive material inserted into the through hole (“Dielectric-filled openings 20 such as plastic-filled openings may be formed in metal portions of housing 12 such as in metal sidewall structures”, Par. [0023]); a display (152) visible through at least a portion of the first plate (150 is a transparent glass and the display module 152 is disposed under the glass cover 150 which is visible through the glass cover 150, Par. [0053]; fig. 8); a printed circuit board (“substrate 124 may be coupled to a printed circuit board (e.g., a printed circuit interposed between midplate 154 and substrate 124”, Par. [0062]) disposed inside the housing so as to face the first portion (figs 9-10), wherein the printed circuit board comprises: a third surface (surface of the substrate 124 that is facing first plate or cover 150, figs. 8-10) facing in the same direction as that of the first plate (figs. 8-10), a fourth surface (surface of the substrate 124 that facing the second plate or rear cover 12R, figs. 8-10) facing in a direction opposite to that of the third surface- 59 -0203-2548 (YPF201910-0070/US),  a substrate side surface (side surface of the 
Mow does not explicitly disclose a second opening formed on the second surface, having a second size smaller than the first size when viewed from the outside of the housing; a first conductive layer disposed closer to the third surface rather than the fourth surface and comprising a second area formed at the third surface -64 -0203-2548 (YPF201910-0070/US) adjacent to the substrate side surface, a second conductive layer disposed closer to the fourth surface rather than the first conductive layer, and a conductive line overlapped with at least a portion of the second area and disposed between the first conductive layer and the second conductive layer, when viewed from above the first conductive layer, wherein the printed circuit board is configured to enclose at least a portion of the second area and comprises a plurality of conductive vias configured to electrically connect the first conductive layer and the second conductive layer; and the at least one wireless communication circuit electrically connected to the conductive line.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Mow to incorporate an though hole with outer opening having larger size than that of the inner opening, and two conductive layer on the two surface of the PCB connecting through a via on the 
Shiozakia (fig. 3) teaches circuit board (5) comprising  a conductive line (111) disposed between a first conductive layer and the second conductive layer (conductive wires 111 is disposed in between the upper power line or conductive layer 13 and lower power line or conductive layer 19, fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Mow in view of Blech to include a conductive wire or line in between the first and the second conductive layer as taught by Shiozaki because such modification minimizes the size of PCB, and increases PCBs density ,and also provide required impedance to the surrounding wires or lines (Par. [0072]). 
Regarding claim 19, Mow in view of Blech and Shiozaki (relied on Blech, fig. 1) discloses wherein the slot is configured to be formed in substantially the same size and shape as those of the second opening (transmission area 117 does not have contact layer 114 on the first surface of the board 110 and creates a slot or recess corresponding to the inner opening of the aperture 141 and the shape and size of the slot/recess is same as that of the inner opening of the aperture 141, fig. 1).
Regarding claim 20, Mow in view of Blech and Shiozaki (relied on Blech, fig. 1) discloses wherein an operating frequency band and/or an operating frequency bandwidth are/is determined according to a transition length between the first area and .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mow in view of Blech and Shiozaki as applied to claim 1, and in further view of Nagaishi et al. (US 20180267161; “Nagaishi” hereinafter).
Regarding claim 4, Mow in view of Blech and Shiozaki discloses the electronic device as claimed in claim 1.
Mow in view of Blech and Shiozaki does not disclose wherein the slot comprises a second non-conductive material.  
Nagaishi (figs. 7-8) teaches a circuit board (2) includes a slot (4) comprises of a non-conductive material (slot 4 is formed of dielectric material, Par. [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Mow in view of Blech and Shiozaki to incorporate a second insulating material in the slot as taught by Nagaishi because the insulating/dielectric material acts as a impedance matching device and it is possible to realize a low-loss antenna of the millimeter-wave band in which a reflection characteristic between the transmission lines is improved (Par. [0114]).

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mow in view of Blech and Shiozaki as applied to claim 5, and in further view of EID et al. (US 20200052404; “Eid” hereinafter).
Regarding claim 6, Mow in view of Blech and Shiozaki discloses the electronic device as claimed in claim 5.
Mow in view of Blech and Shiozaki does not disclose wherein the conductive pattern comprises a conductive pad of a predetermined size disposed inside the second area at a position capacitively coupled to the first conductive layer in a direction parallel to the first surface when viewed from above the first surface.  
Eid (fig. 1) teaches a conductive pattern comprises a conductive pad (193) of a disposed inside a substrate (150) capacitively coupled to a conductive layer (194) in a direction parallel to a surface of the substrate when viewed from above the surface (fig. 1) (Par. [0018]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Mow in view of Blech and Shiozaki to incorporate a pad that capacitively coupled to a conductive layer as taught by Eid because such modification help to improve the bandwidth of the device (Par. [0018]).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mow in view of Blech’s preferred embodiment (fig. 1) and Shiozaki as applied to claim 1, and in further view of Blech’s alternative embodiment (fig. 2)

Mow in view of Blech and Shiozaki (relied on Blech, fig. 1) does not disclose a waveguide hole configured to connect at least a portion of the through hole and the electronic component, wherein the through hole is configured to be used as an operating channel of the electronic component together with the waveguide hole.  
 Blech (fig. 2) teaches a waveguide hole (a hole surrounded by a waveguide 4a) configured to connect at least a portion of a through hole (241) and an electronic component (the waveguide hole is connected to the component 2 by the microstrip line 13 or  feeding probe 131), wherein the through hole is configured to be used as an operating channel of the electronic component together with the waveguide hole, Par. [0059], fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Mow in view of Blech’s preferred embodiment and Shiozaki to incorporate a waveguide hole that connects the through hole and the electronic device as taught by Blech’s alternative embodiment (fig. 2)  because such modification helps to build an antenna with a desired bandwidth.
Regarding claim 10, Mow in view of Blech and Shiozaki discloses the device as claimed in claim 9.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute the semiconductor element with one of a microphone device, a speaker device, a temperature sensor, a humidity sensor, or an odor sensor, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. The modification would allow the device to carry out desired function like measuring temperature, humidity and so on.

Claims 11-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mow in view of Blech.
Regarding claim 11, Mow (figs 1-11) discloses an electronic device, comprising: a housing (housing formed of sidewalls 12W, rear wall 12R, front cover 150, fig. 8) comprising: a first plate (150), a second plate (12R) facing in a direction opposite to that of the first plate (fig. 8), and a side member (12W) configured to enclose a space between the first plate and - 61 -0203-2548 (YPF201910-0070/US) the second plate and connected to the second plate or formed integrally with the second plate (fig. 8) and comprising a conductive material (“Housing sidewalls 12W may be formed from metal”, Par. [0053]), wherein a first portion of the side member comprises: a first surface (outer surface of the sidewalls 12W) facing outside the housing, a second surface (inner surface of the sidewalls 12W) facing in a direction opposite to that of the first surface (outer surface of the sidewalls 12W), and a through hole (20) formed between the first surface and the second surface 
Mow does not explicitly disclose a second opening having a second size smaller than the first size when viewed from the outside of the housing, and at least partially overlapped with the first opening; a second area comprising a plurality of conductive vias formed at a periphery of the first area, and a conductive line disposed in the second area.
Blech (fig. 1) teaches a plate (metal plate 140) comprising a first opening formed on the first surface (outer opening of the aperture 141 is formed on the outer surface of the metal plate 140, fig. 1) and having a first size when viewed from the outside of a housing (housing of antenna 100), a second opening (inner opening of the horn aperture 140 formed on the inner surface of the metal plate 140, fig. 1) formed on the second surface, the second opening formed on a second surface (fig. 1), having a second size smaller than the first size when viewed from the outside of a housing (opening of the horn aperture 140 at the inner side is smaller than opening of the horn aperture 140 at the outer side, fig. 1), and at least partially overlapped with the first opening (fig. 1);  a structure (PCB 110) including a first area (area on the first surface of the board 110 corresponding to the opening 141 or transmission 117) and a second area comprising a plurality of conductive vias (116) formed at the periphery of the first area (fig. 1), and a conductive line (112 or 114) disposed in the second area; and at least one wireless communication circuit (120) electrically connected to the conductive line (112 or 114, fig. 1).

Regarding claim 12, Mow in view of Blech (relied on Blech, fig. 1) discloses wherein the structure comprises a printed circuit board (110 is a PCB), and wherein the printed circuit board comprises: a third surface (side surface of PCB 110 that is facing the aperture 141 of the plate 140) facing the second surface, a fourth surface (side surface of PCB 110 that is facing away from the aperture 141 of the plate 140) facing in a direction opposite to that of the third surface, a first conductive layer (114) disposed closer to the third surface rather than the fourth surface (fig. 1), and a second conductive layer (112) disposed closer to the fourth surface rather than the first conductive layer (fig. 1).
Regarding claim 13, Mow in view of Blech (relied on Blech, fig. 1) discloses wherein the printed circuit board comprises a slot (transmission area 117 does not have contact layer 114 on the first surface of the board 110 and creates a slot or recess corresponding to the inner opening of the aperture 141, fig. 1) at least partially overlapped with the second opening (inner opening of the aperture 141) and formed through the first conductive layer (114), when viewed from above the first surface (fig.1 ). 

Regarding claim 15, Mow in view of Blech (relied on Blech, fig. 1) discloses wherein the plurality of conductive vias (116) is configured to enclose at least a portion at a periphery of the slot and to electrically connect the first conductive layer (114) and the second conductive layer (112), when viewed from above the first surface (fig. 1).
Regarding claim 17, Mow in view of Blech (relied on Blech, fig. 1) discloses wherein the wireless communication circuit (120) is configured to be disposed on a fourth surface (upper surface) of the printed circuit board (110).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mow in view of Blech as applied to claim 11, and in further view of Shiozaki.
Regarding claim 16, Mow in view of Blech discloses the device as claimed in claim 11.
Mow in view of Blech does not disclose wherein the conductive line is configured to be disposed between the first conductive layer and the second conductive layer in the second area.
Shiozakia (fig. 3) teaches circuit board (5) comprising  a conductive line (111) disposed between a first conductive layer and the second conductive layer (conductive 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Mow in view of Blech to include a conductive wire or line in between the first and the second conductive layer as taught by Shiozaki because such modification minimizes the size of PCB, and increases PCBs density ,and also provide required impedance to the surrounding wires or lines (Par. [0072]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAGAR SHRESTHA/Examiner, Art Unit 2841